Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 11, 2021

                                      No. 04-20-00326-CR

                                   Leonard CHARGUALAF,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1243-CR-A
                        Honorable William D. Old III, Judge Presiding


                                         ORDER
        In this Anders case, Appellant only recently received a copy of this court’s April 5, 2021
order granting his last request for extension of time. He now requests additional time to submit
his brief following his recent receipt of this court’s last order.
       Appellant’s motion is GRANTED. Appellant’s pro se response is due on July 25, 2021.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court